Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-14-00909-CV

                                           Patricia Ann Potts

                                                   v.

                                            Sharon Burger

             NO. 1048272 IN THE CO CIVIL CT AT LAW NO 2 OF HARRIS COUNTY


TYPE OF FEE            CHARGES                 PAID/DUE               STATUS                 PAID BY
  MT FEE                 $10.00               12/02/2014             NOT PAID                  ANT
CLK RECORD             UNKNOWN                11/21/2014             UNKNOWN                   UNK
   FILING               $195.00               11/07/2014             NOT PAID                  ANT

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $205.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this March 27, 2015.